Citation Nr: 1823431	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-04 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for congenital bilateral flatfoot (pes planus).

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from March 1978 to March 1981 and from September 1981 to October 1991. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO) mailed in November 2011, which, in pertinent part, denied service connection for each of bilateral pes planus, asthma, headache syndrome, cervical spine disability, lumbar spine disability, and sinusitis.  The appellant timely appealed the decision with a notice of disagreement received by VA in December 2011.  After the RO issued a statement of the case in December 2013, the appeal was perfected with the timely filing of a substantive appeal in February 2014 

The appellant testified before the undersigned Veterans Law Judge at an April 2017 hearing at the RO in Waco, Texas.  A hearing transcript has been associated with the claims file and reviewed.  The undersigned kept the record open until June 25, 2017 (a sixty-day extension) to allow the appellant to submit additional evidence.  No additional evidence was submitted by that date.  On June 26, 2017, the appellant's representative filed a motion requesting an additional sixty-day extension) to allow the appellant to submit additional evidence.  No additional evidence was received from the appellant or her representative since the April 2017 hearing, and no motion was filed for an additional extension.


The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issues on appeal.

The record contains VA treatment records for the Veteran from April 2010 to June 2013.  However, at the April 2017 Board hearing, the Veteran indicated she had been treated by VA for approximately ten years.  04/25/2017, Hearing Transcript, at 6.  Attempts to obtain VA treatment records from June 2013 are not of record.  Because those medical records could pertain to the Veteran's treatment of her claimed disabilities, they would be relevant to the appellant's claim.  Therefore, efforts should be made to locate them.

Moreover, the Veteran indicated that she was treated by Dr. L. for her asthma, sinus, back, and neck from January 1994 to January 2008.  01/06/2012, VA 21-4138 (Statement In Support of Claim).  The Veteran indicated that Dr. L. has closed his practice, but that he may have forwarded the Veteran's medical records to her current primary care physician, Dr. S.  Id.  Attempts to obtain Dr. L.'s treatment records from Dr. S. are not of record.   Because those medical records could pertain to the Veteran's treatment of her asthma, sinus, back, and neck, they would be relevant to the appellant's claim.  Therefore, efforts should be made to locate them by contacting Dr. S.

Based on the above, an addendum to the June 2011 VA examination is necessary in order for the examiner to consider any additional VA treatment records.  The VA examiner should also consider all private treatment records, which were not in the record when the June 2011 examination was conducted.  In the addendum, the VA examiner should also consider the Veteran's contentions at the April 2017 hearing, to include her contention that her current back problems feel the same as those she was experiencing following her in-service motor vehicle accident, that she had shortness of breath in service, that she was prescribed an inhaler from Dr. L. in the 1990s that she still uses, that her sinusitis symptoms have not resolved but rather have continued, and that she had started wearing inserts in her shows because of feet complaints.

The Board also notes that in-service treatment recordsreflect that the Veteran's asthma, sinus, and headache symptoms appear to be interrelated.  See, e.g., 06/27/1979, STR - Medical, at 60 (assessed with sinus headache), 65 (sinus problems in service included trouble breathing).  The examiner should thus also address whether the symptoms can be distinguished as separate disabilities.

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records since June 2013.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private treatment records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  Moreover, notify the appellant that she may submit VA Forms 21-4142 and 21-4142a to authorize any private medical provider, to disclose and release to VA information on the Veteran's treatment, and then request those medical records from the private medical provider(s).  Additionally, notify the appellant that she may submit any relevant VA and private treatment records in her possession to VA.  Furthermore, request any records in the possession of Dr. S. pertaining to Dr. L.'s treatment of the Veteran from January 1994 to January 2008.

2.  After all development has been completed and returned from step 1 above, request the VA examiner who conducted the June 2011 VA examination to review the claims file.  If the June 2011 VA examiner is unavailable, then another appropriate VA clinician should be requested to review the claims file.  The clinician is asked to review the claims file to become familiar with the pertinent medical history.  If the clinician finds it necessary to conduct a new examination, then schedule such an examination for the Veteran.  After reviewing the claims file (and conducting an additional examination, if necessary), the clinician is to address the following:

a.  Is any lower back or cervical spine disability shown or treated at any time during the claim period (from January 2011 to the present) at least as likely as not (50 percent or greater probability) related to active service, to include due to the in-service motor vehicle accident?  If not, does the record at least as likely as not (50 percent or greater probability) show that any lower back or neck disability manifested between March 1981 and September 1981, or within one year of the Veteran's final separation from service in October 1991?

b.  Is any sinus, headache, or asthma disability-or a disability manifested by a combination thereof-shown or treated at any time during the claim period (from January 2011 to the present) at least as likely as not (50 percent or greater probability) related to active service?

c.  Is there clear and unmistakable evidence that the Veteran's pre-existing flatfoot (noted on entrance examination) did not undergo an increase in the underlying pathology; i.e., was not aggravated (not permanently worsened beyond its natural progression) by the Veteran's active duty service?  If there was an increase in the severity of such disability during active duty service, was that increase clearly and unmistakably due to the natural progression of the disability?

Consider all lay and medical evidence, to include any additional VA treatment records from June 2013 and all private medical records.  Consider also Veteran's contentions at the April 2017 hearing, to include her contention that her current back problems feel the same as those she was experiencing following her in-service motor vehicle accident, that she had shortness of breath in service, that she was prescribed an inhaler from Dr. L. in the 1990s that she still uses, that her sinusitis symptoms have not resolved but rather have continued, and that she had started wearing inserts in her shows because of feet complaints.  Moreover, in distinguishing between her asthma, sinus, and headache symptoms, the examiner shoulder consider in-service treatment records showing that the Veteran was assessed with sinus headache and had problems breathing accompanied with her sinus problems.  The examiner should attempt to list all relevant symptoms and state which disorder or disorders any given symptoms is attributable to.

Provide a comprehensive rationale for any opinions and conclusions offered.  If a requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.  If any medical literature is cited, then provide a copy of it or a link to it.

3.  After all development has been completed and returned from all steps above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2017).

